El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Lorenzo Rivera fné acusado por infringir la regla pri-mera del Reglamento aprobado en junio 3, 1924, por la Co-misión de Servicio Público y condenado a pagar cincuenta dólares de multa o en su defecto a sufrir un día de cárcel por cada dólar que dejase de satisfacer.
El peticionario fue reducido a prisión por no satisfacer la multa y ba presentado esta apelación de habeas corpus alegando, en síntesis, que su prisión es ilegal porque la in-fracción de que se trata no está prevista y penada por nin-gún precepto legal y la corte inferior carecía, por tanto, de jurisdicción para dictar la sentencia que le declaró culpable y le impuso la pena alternativa de multa o cárcel.
La regla Ia- del Reglamento a que se refiere la acusación y sentencia, dice lo siguiente:
“A partir del primero de julio, 1924, toda persona natural o ju-rídica, sus arrendatarios o administradores judiciales, dedicada por lucro al transporte- de pasajeros y sus equipajes, en Puerto Rico, usando vehículos de motor, será considerada como porteador público de pasajeros, y como tal no podrá dedicarse a dicho transporte en-tre puntos fijos, o a lo largo de rutas determinadas, sin antes barber obtenido un certificado de necesidad y conveniencia para la ex-plotación de dichos servicios, expedido por la Comisión de Servicio Público.”
Y la única sanción por faltar a dicba regia, se establece ■ en el artículo 95 de la ley definiendo las compañías de ser-*775vicio público, tal como fue enmendado por la Ley No. 32, aprobada en jimio 20, 1921, p. 185, el cual textualmente dice:
“Art. 95. — Pena por infracción de ley o de franquicia. — Si cual-quier compañía de servicio público infringiere cualquiera de las dis-posiciones de esta Ley, o realizare cualquier acto que por la presente se prohibe; o dejare, omitiere, desatendiere .o se negare a desempe-ñar cualquier deber a que está obligada por esta Ley; o dejare, omitiere, desatendiere o se negare a obedecer, observar y cumplir cualquier disposición, requisito, determinación u orden final que hu-biere dictado la comisión; o si dejare de cumplir cualquier senten-cia pronunciada, u orden o decreto expedido por cualquier corte, dicba compañía de servicio público pagará al Tesorero de Puerto Rico una suma no menor de cincuenta (50) dólares ni mayor de mil (1,000) dólares por dicha infracción, omisión, falta, desatención o negativa. T cualquier compañía de servicio público que dejare de cumplir cualesquiera o cualquiera de las obligaciones que le .fue-ren impuestas por la franquicia, incurrirá en una multa de qui-nientos (500) a cinco mil (5,000) dólares, que deberá ser impuesta por la comisión por cada infracción de franquicia, en un procedi-miento de carácter sumario, que podrá iniciarse en virtud de orden expedida al efecto, motu propio o a moción de cualquier persona que establezca por escrito la querella. En casos de reincidencia, la multa que se imponga no bajará de mil (1,000) dólares y la comisión po-drá cancelar la franquicia, debiendo el Pueblo de Puerto Rico sus-tituir a la concesionaria en los privilegios y obligaciones de dicha franquicia.
“El montante de tocia multa impuesta de acuerdo con este Ar-tículo, deberá ser satisfecho dentro de los treinta (30) días de ha-ber sido notificada la compañía multada, o dentro de una prórroga que por causa justificada podrá conceder la comisión; Disponién-dose, que si la multa en cuestión no fuere satisfecha a su debido tiempo, será ello causa suficiente para que se ordene la cancelación de la franquicia, y la cantidad adeudada por concepto de multa po-drá recobrarse en la acción entablada a nombre de El Pueblo de Puerto Rico ante la • Corte de Distrito competente, cuyo tribunal queda investido con jurisdicción exclusiva para oir y resolver todo procedimiento en cobro de multas.
“Al interpretar y hacer cumplir las disposiciones de este Ar-tículo, la infracción, omisión, falta, negligencia o negativa de cual-quier oficial, agente u otra persona que actuare o estuviere em-pleada por dicha compañía de servicio público, actuando dentro de la *776esfera de su cargo, se considerará en todo caso que es la infracción, omisión, negligencia o negativa de dicha compañía de servicio pú-blico.”
• Basta la simple lectura del precepto para que digamos que el peticionario tiene razón. En él se prescribe, en todo lo que concierne a las compañías de servicio público, la forma de corregir la infracción de cualquiera de sus disposi-ciones. Se determinan las multas y su cuantía y se bace mención de un procedimiento sumario para cobrarlas. Todo ello indica que las multas que pueden imponerse tienen un carácter administrativo y no penal. La corte inferior no pudo ir más allá de lo que establece el estatuto mismo y dar a la multa un efecto criminal. La prisión es una pena aflic-tiva que es consecuente al delito, y es elemental en materia penal que ningún hecho puede ser perseguido y castigado a menos que esté expresamente previsto y penado en la ley. Art. 5 del Código Penal.
Por la expuesto, debe declararse con lugar la petición y ponerse en libertad al peticionario.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.